IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

TYLER T. WINCHESTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-5766

BAY COUNTY SHERIFF'S OFFICE,

      Appellee.

_____________________________/

Opinion filed March 11, 2016.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Tyler T. Winchester, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.